NUMBER 13-12-00116-CV

                                     COURT OF APPEALS

                           THIRTEENTH DISTRICT OF TEXAS

                              CORPUS CHRISTI - EDINBURG


                             IN RE THOMAS RAY CHAPA SR.


                            On Petition for Writ of Mandamus.


                                  MEMORANDUM OPINION

               Before Justices Rodriguez, Benavides, and Perkes
                       Memorandum Opinion Per Curiam1

        Thomas Ray Chapa Sr., pro se, filed a petition for writ of mandamus in the above

cause on February 13, 2012. 2 Ordinarily, mandamus relief lies when the trial court has

abused its discretion and a party has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827


        1
          See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
        2
           That same day, relator also filed a motion for leave to file his petition for writ of mandamus and
a motion for leave to proceed in forma pauperis. Relator's motion for leave to file his petition for writ of
mandamus is dismissed as moot. The Texas Rules of Appellate Procedure no longer require the relator
to file a motion for leave to file an original proceeding. See generally TEX. R. APP. P. 52 & cmt. We grant
relator’s motion for leave to proceed in forma pauperis.
S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). It is relator’s burden to properly

request and show entitlement to mandamus relief. Barnes v. State, 832 S.W.2d 424,

426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (“Even a pro se applicant

for a writ of mandamus must show himself entitled to the extraordinary relief he

seeks.”). In addition to other requirements, relator must include a statement of facts

supported by citations to “competent evidence included in the appendix or record,” and

must also provide “a clear and concise argument for the contentions made, with

appropriate citations to authorities and to the appendix or record.” See generally TEX.

R. APP. P. 52.3. In this regard, it is clear that relator must furnish an appendix or record

sufficient to support the claim for mandamus relief. See id. R. 52.3(k) (specifying the

required contents for the appendix); R. 52.7(a) (specifying the required contents for the

record).

       The Court, having examined and fully considered the petition for writ of

mandamus, is of the opinion that relator has not met his burden to obtain mandamus

relief. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).

                                                               PER CURIAM

Delivered and filed the 22nd
day of February, 2012.




                                                2